Exhibit 10.7

Execution Version

DEED OF NOVATION

THIS DEED OF NOVATION (this “Deed”) is made the 25th day of March, 2014

AMONG:

(1)

BUMI ARMADA (SINGAPORE) PTE. LTD., a corporation existing under the laws of
Singapore, with its principal place of business at 78, Shenton Way, #26-02A
Singapore 079120, Singapore (“Bumi”);

(2)

OCEANIC CONSULTANTS NIGERIA LIMITED, a private limited company incorporated
under the laws of the Federal Republic of Nigeria, with offices at Plot 1649
Olosa Street, Camac House, Victoria Island, Lagos, Nigeria (“Oceanic”); and

(3)

CAMAC PETROLEUM LIMITED, a private limited company incorporated under the laws
of the Federal Republic of Nigeria, with offices at Plot 1649 Olosa Street,
Camac House, Victoria Island, Lagos, Nigeria (“CPL”)

(together referred to as the “Parties”).

WHEREAS:

(A)

Oceanic and Armada Oyo Limited, a corporation existing under the laws of British
Virgin Island (“AOL”), have entered into that certain agreement entitled
“Contract for Bareboat Charterparty for FPSO ARMADA PERDANA in the OYO Field
Development”, dated as of February 17, 2014 but effective as of January 1, 2014
(such agreement, including any amendment or supplement thereto or restatement
thereof, the “Charterparty”), pursuant to which AOL as the owner of the FPSO
ARMADA PERDANA (the “FPSO”) shall charter the FPSO to Oceanic on a bareboat
basis;

(B)

In connection with the Charterparty, Oceanic and Bumi have entered into that
certain agreement entitled “Contract for Provision of Operational and
Maintenance Services for FPSO ARMADA PERDANA in the OYO Field Development”,
dated as of February 17, 2014 but effective as of January 1, 2014 (such
agreement, including any amendment or supplement thereto or restatement thereof,
the “O&M Contract”), pursuant to which Bumi shall provide the operational and
maintenance services for the FPSO in the OYO Field for the benefit of Oceanic;

(C)

On February 21, 2014, CPL, a wholly-owned Nigerian subsidiary of CAMAC Energy
Inc. and a related entity to Oceanic, became the sole owner of all economic
benefits and obligations in relation to, and the Contracting Operator of, Oil
Mining Leases 120 and 121 offshore Nigeria, on which the OYO Field is located;
and

(D)

Bumi has agreed that CPL will be substituted in place of Oceanic under the O&M
Contract upon the terms and subject to the conditions set forth hereinafter.

NOW THEREFORE THIS DEED WITNESSETH as follows:

1.

Words and expressions used but not defined herein shall have the same meaning as
in the O&M Contract.

2.

In this Deed the expression “Novation Date” means February 21, 2014.

3.

The Parties agree that with effect on and from the Novation Date and with
respect to the period from the Novation Date:

3.1.

Oceanic shall cease to be a party to the O&M Contract (and shall cease to be
COMPANY as such term is defined in the O&M Contract), and CPL shall become a
party to the O&M Contract (and shall become COMPANY as such term is defined in
the O&M Contract) and shall assume the liabilities, perform the obligations and
be entitled to the rights and benefits therein in the place of Oceanic;

3.2.

subject to Clause 3.6 hereof, Bumi hereby releases and discharges, and agrees to
release and discharge, Oceanic from the various covenants, undertakings,
warranties and other obligations contained in the O&M Contract which are hereby
assumed by CPL, and shall accept the like performance and discharge of those
covenants, undertakings, warranties and other obligations of CPL in the place
thereof;

3.3.

CPL undertakes and covenants to Bumi to assume, observe, perform, discharge and
be bound by all liabilities, obligations and duties arising under the O&M
Contract in the place of Oceanic and to be bound by all the terms and conditions
of the O&M Contract in every way as if CPL were named in the O&M Contract in
place of Oceanic;

3.4.

subject to Clause 3.6 hereof, Oceanic hereby releases and discharges, and agrees
to release and discharge, Bumi from the various covenants, undertakings,
warranties and other obligations contained in the O&M Contract which are enjoyed
by Oceanic and from all claims and demands whatsoever arising out of or in
respect of the O&M Contract;

1

--------------------------------------------------------------------------------

 

3.5.

Bumi undertakes and covenants to CPL to observe, perform, discharge and be bound
by all liabilities, obligations and duties arising under the O&M Contract and to
be bound by all the terms and conditions of the O&M Contract in every way as if
CPL were named in the O&M Contract in place of Oceanic;  

3.6.

notwithstanding anything in Clauses 3.2 and 3.4 hereof to the contrary, nothing
in this Deed shall affect or prejudice any claim or demand that each of Oceanic
and Bumi may have under or in connection with the O&M Contract arising before
the Novation Date; and

3.7.

Clause 30.4 of Section II of the O&M Contract shall be deleted and replaced in
its entirety by the following:

“Invoices shall be sent to:

CAMAC Petroleum Limited

Plot 1649, Olosa Street

Victoria Island

Lagos, Nigeria”

3.8.

Clause 40.2 of Section II of the O&M Contract shall be deleted and replaced in
its entirety by the following:

“The address(es) of notice for COMPANY and CONTRACTOR shall be as below. The
addresses, given may be changed by either PARTY advising the other in writing of
its new address.

CONTRACTOR:

Bumi Armada (Singapore) Pte. Ltd.

78, Shenton Way #26-02A

Singapore

Fax: +60 3 21635216

COMPANY:

CAMAC Petroleum Limited

Plot 1649, Olosa Street

Victoria Island

Lagos, Nigeria

Fax: c/o CAMAC Energy Inc. +1 713 797.2990”

4.

Except as otherwise provided in this Deed, all terms and conditions contained in
the O&M Contract shall remain in full force and effect.

5.

This Deed shall be governed by and construed in accordance with the laws of
England and Wales, not including any of its conflicts of law rules that would
direct or refer to the laws of another jurisdiction. Any dispute arising,
between or among any of the Parties, out of or in connection with this Deed or
the O&M Contract shall be resolved in accordance with Clause 37 of Section II of
the O&M Contract, which is incorporated mutatis mutandis into this Deed;
provided that if all the Parties are parties to the arbitration, Oceanic and CPL
shall jointly nominate one arbitrator, Bumi shall nominate another arbitrator
and the third arbitrator shall be nominated by the two Party-nominated
arbitrators.

6.

The Parties agree that this Deed may be executed in counterparts, including fax
counterparts, and together with all counterpart executions shall be considered
an original for all purposes hereunder.

IN WITNESS WHEREOF this Deed was duly executed and unconditionally delivered on
the date first above written.

 

 

2

--------------------------------------------------------------------------------

 

EXECUTION PAGE

 

Signed as a deed on behalf of BUMI ARMADA (SINGAPORE) PTE. LTD., a corporation
existing under the laws of Singapore, by [                            ], being a
person who, in accordance with the laws of that territory, is acting under the
authority of the corporation

 

…………………………….. 

[                             ]

Authorised Signatory

 

 

…………………………….. 

Witness

 

 

 

Signed as a deed on behalf of Oceanic Consultants Nigeria Limited, a private
limited company incorporated under the laws of the Federal Republic of Nigeria,
by Kamoru Lawal, being a person who, in accordance with the laws of that
territory, is acting under the authority of the private limited company

 

…………………………….. 

Kamoru Lawal

Authorised Signatory

 

 

…………………………….. 

Witness

 

 

 

Signed as a deed on behalf of CAMAC Petroleum Limited, a private limited company
incorporated under the laws of the Federal Republic of Nigeria, by Femi Ayoade,
being a person who, in accordance with the laws of that territory, is acting
under the authority of the private limited company

 

…………………………….. 

Femi Ayoade

Authorised Signatory

 

 

…………………………….. 

Witness

 

 